Case 1:20-cv-00223-JB-N Document 10 Filed 05/24/21 Page 1 of 1                       PageID #: 63




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

TEDRIC L. FREMONT,                                )
    Plaintiff,                                    )
                                                  )
v.                                                )        CIVIL ACTION NO. 1:20-00223-JB-N
                                                  )
DR. FREDRICK, et al.,                             )
     Defendants.                                  )

                                              ORDER

       After due and proper consideration of the issues raised, and there having been no

objections filed, the Report and Recommendation of the Magistrate Judge (Doc. 9) made under

28 U.S.C. § 636(b)(1)(B)-(C), Federal Rule of Civil Procedure 72(b), and S.D. Ala. GenLR 72(a)(2)(S),

and dated May 4, 2021, is ADOPTED as the opinion of this Court. Accordingly, it is ORDERED that

this civil action is DISMISSED without prejudice, sua sponte.

       Final judgment in accordance with this order shall issue separately under Federal Rule of

Civil Procedure 58.

       DONE and ORDERED this 24th day of May, 2021.

                                                      /s/ JEFFREY U. BEAVERSTOCK
                                                      UNITED STATES DISTRICT JUDGE
